Head, Presiding Justice.
1. “A defendant by habeas corpus cannot review a judgment revoking a probationary sentence imposed upon him, since ‘habeas corpus cannot be used as a substitute for appeal, writ of error, or other remedial pro*467cedure for the correction of errors or irregularities alleged to have been committed by a trial court.’ Wallace v. Foster, 206 Ga. 561 (57 SE2d 920), and citations.” Balkcom v. Johnson, 211 Ga. 314 (2) (85 SE2d 762); Baker v. Dixon, 213 Ga. 709 (1) (100 SE2d 909).
Argued October 8, 1962
Decided November 8, 1962.
Sumner & Boatright, for plaintiff in error.
Eugene Cook, Attorney General, Earl L. Hickman, Assistant Attorney General, B. Daniel Dubberly, Jr., Deputy Assistant Attorney General, Walker P. Johnson, Jr., contra.
2. Where a defendant pleads guilty, a judge of a superior court has authority to impose sentence in a county of his circuit other than the county in which the crime was committed. Hall v. Matthews, 210 Ga. 401 (80 SE2d 167); Thompson v. Lynn, 215 Ga. 165 (109 SE2d 522).
3. A defendant in a criminal case may not accept the benefits of a probated sentence and thereafter, upon revocation of his probation, obtain his release by habeas corpus upon the ground that his original sentence was based upon a plea of guilty improperly entered. “A writ of habeas corpus can not be properly employed as a substitute for a motion to withdraw a plea of guilty improperly entered; . . .” Cummings v. Perry, 194 Ga. 424 (21 SE2d 847); Grammer v. Balkcom, 214 Ga. 691 (107 SE2d 213).

Judgment affirmed.


All the Justices concur.